Citation Nr: 0303455	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a left knee arthrotomy.





ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran had active service from December 1973 to October 
1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Waco, 
Texas, Regional Office (RO) which denied an increased rating 
for residuals of a left knee arthrotomy.

In a July 1998 rating decision, the RO granted a separate 10 
percent rating for left knee degenerative joint disease.  
After the RO provided the veteran notice of the additional 10 
percent rating and of her procedural and appellate rights, 
she did not express disagreement with the separate 10 percent 
rating.  Without a notice of disagreement, the Board lacks 
jurisdiction and the issue of an increase in a 10 percent 
rating for degenerative joint disease (arthritis ) of the 
left knee is not before the Board. 


FINDING OF FACT

Without good cause shown, the veteran failed to report for VA 
examinations in October 1999, June 2001 and August 2002, 
which were scheduled in conjunction with her claim for an 
increase rating for residuals of a left knee arthrotomy. 


CONCLUSION OF LAW

The veteran's failure to report without good cause shown for 
scheduled VA examinations requires that her claim for an 
increase rating for residuals of a left knee arthrotomy be 
denied.  38 C.F.R. § 3.655 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), pertaining to the duty 
to notify and the duty to assist. 

Where as here, the law, and not the evidence, is dispositive, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129, 132 (200). 

Background

The veteran is service-connected for residuals of an 
arthrotomy of the left knee, which is currently rated 10 
percent disabling.  In July 1995, she filed her current 
claim.  By rating action in April 1996, the RO denied the 
claim and she perfected an appeal of that decision. 

In April 1999, the veteran failed to report for a scheduled 
VA examination.  It is unclear from the record whether notice 
of the examination was sent to the veteran's correct address. 

The examination was rescheduled for October 1999 using the 
last known address of record for the veteran.  The veteran 
failed to report for her examination.

In a letter received by VA in May 2000, the veteran gave a 
new address.  

In a January 2001 remand, the Board afforded the veteran an 
additional opportunity for a VA examination.  In the remand, 
the Board referred to the new address.  The Board also 
notified the veteran that failure to report for the VA 
examination without good cause would result in a denial of 
the claim, citing 38 C.F.R. § 3.655. 

The VA examination was then scheduled for March 2001, 
however, the veteran requested that the examination be 
rescheduled.  The examination was rescheduled for June 2001 
and the veteran failed to report.   In August 2002, another 
examination was scheduled but the veteran failed to report. 

None of the notices for examinations were returned by the 
postal service.

In a July 2002 statement, the veteran indicated that she had 
no additional evidence to submit.  She did not give any 
reason for failure to report for the VA examinations.  

The Board notes that the veteran was ill and hospitalized 
during much of 2000, but none of the examinations were 
scheduled during the a period of illness or hospitalization. 

Analysis 

The provisions of 38 C.F.R. § 3.655 direct that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant. 

Subsection (b) provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

In this case, sufficient reason is shown for the veteran's 
failure to report for VA examinations in April 1999 (problem 
with correct address) and March 2001 (veteran's request to 
reschedule).  As for the October 1999, the June 2001 and the 
August 2002, VA examinations, which were requested in order 
to properly rate the veteran's claim, the evidence 
establishes that the veteran was notified of the consequences 
for failing to report for a VA examination without good 
cause, that none of the notices for these examinations were 
returned by the postal service, that the veteran has not 
offered a reason for failure to report for these 
examinations, and that the none of the examinations were 
scheduled during 2000 when the veteran was ill and 
hospitalized.  In the absence of evidence of "good cause" for 
failing to report for these scheduled VA examinations, by 
operation of law, the provisions of 38 C.F.R. § 3.655(b) 
require that the veteran's claim for an increased rating be 
denied.


ORDER

An increase rating for residuals of a left knee arthrotomy is 
denied.


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

